                                  Case 2:19-cv-02819-JFW-RAO Document 48 Filed 04/15/20 Page 1 of 16 Page ID #:443



                                      1 NEVILLE L. JOHNSON (Bar No. 66329)
                                              njohnson@jjllplaw.com
                                      2 DOUGLAS L. JOHNSON (Bar No. 209216)
                                              djohnson@jjllplaw.com
                                      3 DANIEL B. LIFSCHITZ (Bar No. 285068)
                                              dlifschitz@jjllplaw.com
                                      4 JOHNSON & JOHNSON LLP
                                          439 N. Canon Drive, Suite 200
                                      5 Beverly Hills, California 90210
                                          Telephone: (310) 975-1080
                                      6 Facsimile: (310) 975-1095

                                      7 Attorneys for Plaintiff KENNY NOLAN

                                      8 BARRY I. SLOTNICK (pro hac vice)             DONALD A. MILLER (SBN 228753)
                                          bslotnick@loeb.com                         dmiller@loeb.com
                                      9   CHRISTIAN D. CARBONE (pro hac vice)        LOEB & LOEB LLP
                                          ccarbone@loeb.com                          10100 Santa Monica Blvd., Suite 2200
                                     10   LOEB & LOEB LLP                            Los Angeles, CA 90067
                                          345 Park Avenue                            Telephone: 310.282.2000
                                     11   New York, NY 10154-1895                    Facsimile: 310.282.2200
                                          Telephone: 212.407.4000
                                     12   Facsimile: 212.407.4990
Beverly Hills, California 90210
439 N. Canon Drive, Suite 200
JOHNSON & JOHNSON LLP




                                     13 Attorneys for Defendants Sony/ATV Music
                                          Publishing LLC, Stone Diamond Music Corp., EMI
                                     14 April Music Inc., EMI Blackwood Music Inc.

                                     15
                                                                     UNITED STATES DISTRICT COURT
                                     16                             CENTRAL DISTRICT OF CALIFORNIA
                                     17 KENNY NOLAN dba SOUND OF                   CASE NO. 19-cv-02819 JFW (RAOx)
                                     18
                                          NOLAN MUSIC and dba KENNY
                                          NOLAN PUBLISHING,
                                     19                                            STIPULATED PROTECTIVE
                                                                Plaintiff,         ORDER1
                                     20

                                     21                  vs.
                                     22
                                          SONY/ATV MUSIC PUBLISHING
                                     23 LLC, et al.;

                                     24
                                                               Defendants
                                     25

                                     26
                                     27   1
                                         This Stipulated Protective Order is substantially based on the model protective
                                     28 order provided under Magistrate Judge Rozella A. Oliver’s Procedures.
                                          18914565.1
                                          208607-10012
                                                                                                STIPULATED PROTECTIVE ORDER
                                  Case 2:19-cv-02819-JFW-RAO Document 48 Filed 04/15/20 Page 2 of 16 Page ID #:444



                                      1 1.         A.    PURPOSES AND LIMITATIONS
                                      2            Discovery in this action is likely to involve production of confidential,
                                      3 proprietary or private information for which special protection from public

                                      4 disclosure and from use for any purpose other than prosecuting this litigation may

                                      5 be warranted. Accordingly, the parties hereby stipulate to and petition the Court to

                                      6 enter the following Stipulated Protective Order. The parties acknowledge that this

                                      7 Order does not confer blanket protections on all disclosures or responses to

                                      8 discovery and that the protection it affords from public disclosure and use extends

                                      9 only to the limited information or items that are entitled to confidential treatment
                                     10 under the applicable legal principles.

                                     11            B.    GOOD CAUSE STATEMENT
                                     12            This action is likely to involve trade secrets, customer and pricing lists and
Beverly Hills, California 90210
439 N. Canon Drive, Suite 200
JOHNSON & JOHNSON LLP




                                     13 other valuable research, development, commercial, financial, technical and/or

                                     14 proprietary information for which special protection from public disclosure and

                                     15 from use for any purpose other than prosecution of this action is warranted. Such

                                     16 confidential and proprietary materials and information consist of, among other
                                     17 things, confidential business or financial information, information regarding

                                     18 confidential business practices, or other confidential research, development, or

                                     19 commercial information (including information implicating privacy rights of third

                                     20 parties), information otherwise generally unavailable to the public, or which may be

                                     21 privileged or otherwise protected from disclosure under state or federal statutes,

                                     22 court rules, case decisions, or common law. Accordingly, to expedite the flow of

                                     23 information, to facilitate the prompt resolution of disputes over confidentiality of

                                     24 discovery materials, to adequately protect information the parties are entitled to keep

                                     25 confidential, to ensure that the parties are permitted reasonable necessary uses of

                                     26 such material in preparation for and in the conduct of trial, to address their handling
                                     27 at the end of the litigation, and serve the ends of justice, a protective order for such

                                     28 information is justified in this matter. It is the intent of the parties that information

                                          18914565.1
                                          208607-10012                              2                 STIPULATED PROTECTIVE ORDER
                                  Case 2:19-cv-02819-JFW-RAO Document 48 Filed 04/15/20 Page 3 of 16 Page ID #:445



                                      1 will not be designated as confidential for tactical reasons and that nothing be so

                                      2 designated without a good faith belief that it has been maintained in a confidential,

                                      3 non-public manner, and there is good cause why it should not be part of the public

                                      4 record of this case.

                                      5            C.    ACKNOWLEDGMENT OF PROCEDURE FOR FILING UNDER
                                      6                  SEAL
                                      7            The parties further acknowledge, as set forth in Section 12.3, below, that this
                                      8 Stipulated Protective Order does not entitle them to file confidential information

                                      9 under seal; Local Civil Rule 79-5 sets forth the procedures that must be followed
                                     10 and the standards that will be applied when a party seeks permission from the court

                                     11 to file material under seal.

                                     12            There is a strong presumption that the public has a right of access to judicial
Beverly Hills, California 90210
439 N. Canon Drive, Suite 200
JOHNSON & JOHNSON LLP




                                     13 proceedings and records in civil cases. In connection with non-dispositive motions,

                                     14 good cause must be shown to support a filing under seal. See Kamakana v. City and

                                     15 County of Honolulu, 447 F.3d 1172, 1176 (9th Cir. 2006), Phillips v. Gen. Motors

                                     16 Corp., 307 F.3d 1206, 1210-11 (9th Cir. 2002), Makar-Welbon v. Sony Electrics,
                                     17 Inc., 187 F.R.D. 576, 577 (E.D. Wis. 1999) (even stipulated protective orders

                                     18 require good cause showing), and a specific showing of good cause or compelling

                                     19 reasons with proper evidentiary support and legal justification, must be made with

                                     20 respect to Protected Material that a party seeks to file under seal. The parties’ mere

                                     21 designation of Disclosure or Discovery Material as CONFIDENTIAL does not—

                                     22 without the submission of competent evidence by declaration, establishing that the

                                     23 material sought to be filed under seal qualifies as confidential, privileged, or

                                     24 otherwise protectable—constitute good cause.

                                     25            Further, if a party requests sealing related to a dispositive motion or trial, then
                                     26 compelling reasons, not only good cause, for the sealing must be shown, and the
                                     27 relief sought shall be narrowly tailored to serve the specific interest to be protected.

                                     28 See Pintos v. Pacific Creditors Ass’n, 605 F.3d 665, 677-79 (9th Cir. 2010). For

                                          18914565.1
                                          208607-10012                               3                 STIPULATED PROTECTIVE ORDER
                                  Case 2:19-cv-02819-JFW-RAO Document 48 Filed 04/15/20 Page 4 of 16 Page ID #:446



                                      1 each item or type of information, document, or thing sought to be filed or introduced

                                      2 under seal in connection with a dispositive motion or trial, the party seeking

                                      3 protection must articulate compelling reasons, supported by specific facts and legal

                                      4 justification, for the requested sealing order. Again, competent evidence supporting

                                      5 the application to file documents under seal must be provided by declaration.

                                      6            Any document that is not confidential, privileged, or otherwise protectable in
                                      7 its entirety will not be filed under seal if the confidential portions can be redacted. If

                                      8 documents can be redacted, then a redacted version for public viewing, omitting

                                      9 only the confidential, privileged, or otherwise protectable portions of the document,
                                     10 shall be filed. Any application that seeks to file documents under seal in their

                                     11 entirety should include an explanation of why redaction is not feasible.

                                     12
Beverly Hills, California 90210
439 N. Canon Drive, Suite 200
JOHNSON & JOHNSON LLP




                                     13 2.         DEFINITIONS
                                     14            2.1   Action: Kenny Nolan v. Sony/ATV Music Publishing LLC, et al.,
                                     15 Central District of California Case No. 19-cv-02819 JFW (RAOx).

                                     16            2.2   Challenging Party: a Party or Non-Party that challenges the designation
                                     17 of information or items under this Order.

                                     18            2.3   “CONFIDENTIAL” Information or Items: information (regardless of
                                     19 how it is generated, stored or maintained) or tangible things that qualify for

                                     20 protection under Federal Rule of Civil Procedure 26(c), and as specified above in

                                     21 the Good Cause Statement.

                                     22            2.4   Counsel: Outside Counsel of Record and House Counsel (as well as
                                     23 their support staff).

                                     24            2.5   Designating Party: a Party or Non-Party that designates information or
                                     25 items that it produces in disclosures or in responses to discovery as

                                     26 “CONFIDENTIAL.”
                                     27            2.6   Disclosure or Discovery Material: all items or information, regardless
                                     28 of the medium or manner in which it is generated, stored, or maintained (including,

                                          18914565.1
                                          208607-10012                             4                 STIPULATED PROTECTIVE ORDER
                                  Case 2:19-cv-02819-JFW-RAO Document 48 Filed 04/15/20 Page 5 of 16 Page ID #:447



                                      1 among other things, testimony, transcripts, and tangible things), that are produced or

                                      2 generated in disclosures or responses to discovery in this matter.

                                      3            2.7   Expert: a person with specialized knowledge or experience in a matter
                                      4 pertinent to the litigation who has been retained by a Party or its counsel to serve as

                                      5 an expert witness or as a consultant in this Action.

                                      6            2.8   House Counsel: attorneys who are employees of a Party to this Action
                                      7 or a Party’s affiliate. House Counsel does not include Outside Counsel of Record or

                                      8 any other outside counsel.

                                      9            2.9   Non-Party: any natural person, partnership, corporation, association or
                                     10 other legal entity not named as a Party to this action.

                                     11            2.10 Outside Counsel of Record: attorneys who are not employees of a party
                                     12 to this Action but are retained to represent or advise a party to this Action and have
Beverly Hills, California 90210
439 N. Canon Drive, Suite 200
JOHNSON & JOHNSON LLP




                                     13 appeared in this Action on behalf of that party or are affiliated with a law firm that

                                     14 has appeared on behalf of that party, and includes support staff.

                                     15            2.11 Party: any party to this Action, including all of its officers, directors,
                                     16 employees, consultants, retained experts, and Outside Counsel of Record (and their
                                     17 support staffs).

                                     18            2.12 Producing Party: a Party or Non-Party that produces Disclosure or
                                     19 Discovery Material in this Action.

                                     20            2.13 Professional Vendors: persons or entities that provide litigation support
                                     21 services (e.g., photocopying, videotaping, translating, preparing exhibits or

                                     22 demonstrations, and organizing, storing, or retrieving data in any form or medium)

                                     23 and their employees and subcontractors.

                                     24            2.14 Protected Material: any Disclosure or Discovery Material that is
                                     25 designated as “CONFIDENTIAL.”

                                     26            2.15 Receiving Party: a Party that receives Disclosure or Discovery Material
                                     27 from a Producing Party.

                                     28

                                          18914565.1
                                          208607-10012                              5                  STIPULATED PROTECTIVE ORDER
                                  Case 2:19-cv-02819-JFW-RAO Document 48 Filed 04/15/20 Page 6 of 16 Page ID #:448



                                      1 3.         SCOPE
                                      2            The protections conferred by this Stipulation and Order cover not only
                                      3 Protected Material (as defined above), but also (1) any information copied or

                                      4 extracted from Protected Material; (2) all copies, excerpts, summaries, or

                                      5 compilations of Protected Material; and (3) any testimony, conversations, or

                                      6 presentations by Parties or their Counsel that might reveal Protected Material.

                                      7            Any use of Protected Material at trial shall be governed by the orders of the
                                      8 trial judge. This Order does not govern the use of Protected Material at trial.

                                      9
                                     10 4.         DURATION
                                     11            Once a case proceeds to trial, information that was designated as
                                     12 CONFIDENTIAL or maintained pursuant to this protective order used or introduced
Beverly Hills, California 90210
439 N. Canon Drive, Suite 200
JOHNSON & JOHNSON LLP




                                     13 as an exhibit at trial becomes public and will be presumptively available to all

                                     14 members of the public, including the press, unless compelling reasons supported by

                                     15 specific factual findings to proceed otherwise are made to the trial judge in advance

                                     16 of the trial. See Kamakana, 447 F.3d at 1180-81 (distinguishing “good cause”
                                     17 showing for sealing documents produced in discovery from “compelling reasons”

                                     18 standard when merits-related documents are part of court record). Accordingly, the

                                     19 terms of this protective order do not extend beyond the commencement of the trial.

                                     20

                                     21 5.         DESIGNATING PROTECTED MATERIAL
                                     22            5.1   Exercise of Restraint and Care in Designating Material for Protection.
                                     23 Each Party or Non-Party that designates information or items for protection under

                                     24 this Order must take care to limit any such designation to specific material that

                                     25 qualifies under the appropriate standards. The Designating Party must designate for

                                     26 protection only those parts of material, documents, items or oral or written
                                     27 communications that qualify so that other portions of the material, documents, items

                                     28

                                          18914565.1
                                          208607-10012                             6                 STIPULATED PROTECTIVE ORDER
                                  Case 2:19-cv-02819-JFW-RAO Document 48 Filed 04/15/20 Page 7 of 16 Page ID #:449



                                      1 or communications for which protection is not warranted are not swept unjustifiably

                                      2 within the ambit of this Order.

                                      3            Mass, indiscriminate or routinized designations are prohibited. Designations
                                      4 that are shown to be clearly unjustified or that have been made for an improper

                                      5 purpose (e.g., to unnecessarily encumber the case development process or to impose

                                      6 unnecessary expenses and burdens on other parties) may expose the Designating

                                      7 Party to sanctions.

                                      8            If it comes to a Designating Party’s attention that information or items that it
                                      9 designated for protection do not qualify for protection, that Designating Party must
                                     10 promptly notify all other Parties that it is withdrawing the inapplicable designation.

                                     11            5.2   Manner and Timing of Designations. Except as otherwise provided in
                                     12 this Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise
Beverly Hills, California 90210
439 N. Canon Drive, Suite 200
JOHNSON & JOHNSON LLP




                                     13 stipulated or ordered, Disclosure or Discovery Material that qualifies for protection

                                     14 under this Order must be clearly so designated before the material is disclosed or

                                     15 produced.

                                     16            Designation in conformity with this Order requires:
                                     17                  (a) for information in documentary form (e.g., paper or electronic
                                     18            documents, but excluding transcripts of depositions or other pretrial or trial
                                     19            proceedings), that the Producing Party affix at a minimum, the legend
                                     20            “CONFIDENTIAL” (hereinafter “CONFIDENTIAL legend”), to each page
                                     21            that contains protected material. If only a portion of the material on a page
                                     22            qualifies for protection, the Producing Party also must clearly identify the
                                     23            protected portion(s) (e.g., by making appropriate markings in the margins).
                                     24                  A Party or Non-Party that makes original documents available for
                                     25            inspection need not designate them for protection until after the inspecting
                                     26            Party has indicated which documents it would like copied and produced.
                                     27            During the inspection and before the designation, all of the material made
                                     28            available for inspection shall be deemed “CONFIDENTIAL.” After the
                                          18914565.1
                                          208607-10012                              7                 STIPULATED PROTECTIVE ORDER
                                  Case 2:19-cv-02819-JFW-RAO Document 48 Filed 04/15/20 Page 8 of 16 Page ID #:450



                                      1            inspecting Party has identified the documents it wants copied and produced,
                                      2            the Producing Party must determine which documents, or portions thereof,
                                      3            qualify for protection under this Order. Then, before producing the specified
                                      4            documents, the Producing Party must affix the “CONFIDENTIAL legend” to
                                      5            each page that contains Protected Material. If only a portion of the material on
                                      6            a page qualifies for protection, the Producing Party also must clearly identify
                                      7            the protected portion(s) (e.g., by making appropriate markings in the
                                      8            margins).
                                      9                  (b) for testimony given in depositions that the Designating Party
                                     10            identifies the Disclosure or Discovery Material on the record, before the close
                                     11            of the deposition all protected testimony.
                                     12                  (c) for information produced in some form other than documentary
Beverly Hills, California 90210
439 N. Canon Drive, Suite 200
JOHNSON & JOHNSON LLP




                                     13            and for any other tangible items, that the Producing Party affix in a prominent
                                     14            place on the exterior of the container or containers in which the information is
                                     15            stored the legend “CONFIDENTIAL.” If only a portion or portions of the
                                     16            information warrants protection, the Producing Party, to the extent
                                     17            practicable, shall identify the protected portion(s).
                                     18            5.3   Inadvertent Failures to Designate. If timely corrected, an inadvertent
                                     19 failure to designate qualified information or items does not, standing alone, waive

                                     20 the Designating Party’s right to secure protection under this Order for such material.

                                     21 Upon timely correction of a designation, the Receiving Party must make reasonable

                                     22 efforts to assure that the material is treated in accordance with the provisions of this

                                     23 Order.

                                     24

                                     25 6.         CHALLENGING CONFIDENTIALITY DESIGNATIONS
                                     26            6.1   Timing of Challenges. Any Party or Non-Party may challenge a
                                     27 designation of confidentiality at any time that is consistent with the Court’s

                                     28 Scheduling Order.

                                          18914565.1
                                          208607-10012                               8                 STIPULATED PROTECTIVE ORDER
                                  Case 2:19-cv-02819-JFW-RAO Document 48 Filed 04/15/20 Page 9 of 16 Page ID #:451



                                      1            6.2   Meet and Confer. The Challenging Party shall initiate the dispute
                                      2 resolution process under Local Rule 37.1 et seq.

                                      3            6.3   The burden of persuasion in any such challenge proceeding shall be on
                                      4 the Designating Party. Frivolous challenges, and those made for an improper

                                      5 purpose (e.g., to harass or impose unnecessary expenses and burdens on other

                                      6 parties) may expose the Challenging Party to sanctions. Unless the Designating

                                      7 Party has waived or withdrawn the confidentiality designation, all parties shall

                                      8 continue to afford the material in question the level of protection to which it is

                                      9 entitled under the Producing Party’s designation until the Court rules on the
                                     10 challenge.

                                     11

                                     12 7.         ACCESS TO AND USE OF PROTECTED MATERIAL
Beverly Hills, California 90210
439 N. Canon Drive, Suite 200
JOHNSON & JOHNSON LLP




                                     13            7.1   Basic Principles. A Receiving Party may use Protected Material that is
                                     14 disclosed or produced by another Party or by a Non-Party in connection with this

                                     15 Action only for prosecuting, defending or attempting to settle this Action. Such

                                     16 Protected Material may be disclosed only to the categories of persons and under the
                                     17 conditions described in this Order. When the Action has been terminated, a

                                     18 Receiving Party must comply with the provisions of section 13 below (FINAL

                                     19 DISPOSITION). Protected Material must be stored and maintained by a Receiving

                                     20 Party at a location and in a secure manner that ensures that access is limited to the

                                     21 persons authorized under this Order.

                                     22            7.2   Disclosure of “CONFIDENTIAL” Information or Items. Unless
                                     23 otherwise ordered by the court or permitted in writing by the Designating Party, a

                                     24 Receiving Party may disclose any information or item designated

                                     25 “CONFIDENTIAL” only to:

                                     26                  (a) the Receiving Party’s Outside Counsel of Record in this Action,
                                     27            as well as employees of said Outside Counsel of Record to whom it is
                                     28            reasonably necessary to disclose the information for this Action;
                                          18914565.1
                                          208607-10012                             9                 STIPULATED PROTECTIVE ORDER
                                  Case 2:19-cv-02819-JFW-RAO Document 48 Filed 04/15/20 Page 10 of 16 Page ID #:452



                                      1                  (b) the officers, directors, and employees (including House Counsel)
                                      2            of the Receiving Party to whom disclosure is reasonably necessary for this
                                      3            Action;
                                      4                  (c) Experts (as defined in this Order) of the Receiving Party to whom
                                      5            disclosure is reasonably necessary for this Action and who have signed the
                                      6            “Acknowledgment and Agreement to Be Bound” (Exhibit A);
                                      7                  (d) the court and its personnel;
                                      8                  (e) court reporters and their staff;
                                      9                  (f)   professional jury or trial consultants, mock jurors, and
                                     10            Professional Vendors to whom disclosure is reasonably necessary for this
                                     11            Action and who have signed the “Acknowledgment and Agreement to Be
                                     12            Bound” (Exhibit A);
Beverly Hills, California 90210
439 N. Canon Drive, Suite 200
JOHNSON & JOHNSON LLP




                                     13                  (g) the author or recipient of a document containing the information
                                     14            or a custodian or other person who otherwise possessed or knew the
                                     15            information;
                                     16                  (h) during their depositions, witnesses, and attorneys for witnesses, in
                                     17            the Action to whom disclosure is reasonably necessary provided: (1) the
                                     18            deposing party requests that the witness sign the form attached as Exhibit 1
                                     19            hereto; and (2) they will not be permitted to keep any confidential information
                                     20            unless they sign the “Acknowledgment and Agreement to Be Bound” (Exhibit
                                     21            A), unless otherwise agreed by the Designating Party or ordered by the court.
                                     22            Pages of transcribed deposition testimony or exhibits to depositions that
                                     23            reveal Protected Material may be separately bound by the court reporter and
                                     24            may not be disclosed to anyone except as permitted under this Stipulated
                                     25            Protective Order; and
                                     26                  (i)   any mediator or settlement officer, and their supporting personnel,
                                     27            mutually agreed upon by any of the parties engaged in settlement discussions.
                                     28

                                          18914565.1
                                          208607-10012                             10                 STIPULATED PROTECTIVE ORDER
                                  Case 2:19-cv-02819-JFW-RAO Document 48 Filed 04/15/20 Page 11 of 16 Page ID #:453



                                      1 8.         PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED
                                      2            IN OTHER LITIGATION
                                      3            If a Party is served with a subpoena or a court order issued in other litigation
                                      4 that compels disclosure of any information or items designated in this Action as

                                      5 “CONFIDENTIAL,” that Party must:

                                      6            (a)   promptly notify in writing the Designating Party. Such notification
                                      7 shall include a copy of the subpoena or court order;

                                      8            (b)   promptly notify in writing the party who caused the subpoena or order
                                      9 to issue in the other litigation that some or all of the material covered by the
                                     10 subpoena or order is subject to this Protective Order. Such notification shall include

                                     11 a copy of this Stipulated Protective Order; and

                                     12            (c)   cooperate with respect to all reasonable procedures sought to be
Beverly Hills, California 90210
439 N. Canon Drive, Suite 200
JOHNSON & JOHNSON LLP




                                     13 pursued by the Designating Party whose Protected Material may be affected. If the

                                     14 Designating Party timely seeks a protective order, the Party served with the

                                     15 subpoena or court order shall not produce any information designated in this action

                                     16 as “CONFIDENTIAL” before a determination by the court from which the
                                     17 subpoena or order issued, unless the Party has obtained the Designating Party’s

                                     18 permission. The Designating Party shall bear the burden and expense of seeking

                                     19 protection in that court of its confidential material and nothing in these provisions

                                     20 should be construed as authorizing or encouraging a Receiving Party in this Action

                                     21 to disobey a lawful directive from another court.

                                     22

                                     23 9.         A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
                                     24            PRODUCED IN THIS LITIGATION
                                     25            (a)   The terms of this Order are applicable to information produced by a
                                     26 Non-Party in this Action and designated as “CONFIDENTIAL.” Such information
                                     27 produced by Non-Parties in connection with this litigation is protected by the

                                     28

                                          18914565.1
                                          208607-10012                             11                  STIPULATED PROTECTIVE ORDER
                                  Case 2:19-cv-02819-JFW-RAO Document 48 Filed 04/15/20 Page 12 of 16 Page ID #:454



                                      1 remedies and relief provided by this Order. Nothing in these provisions should be

                                      2 construed as prohibiting a Non-Party from seeking additional protections.

                                      3            (b)   In the event that a Party is required, by a valid discovery request, to
                                      4 produce a Non-Party’s confidential information in its possession, and the Party is

                                      5 subject to an agreement with the Non-Party not to produce the Non-Party’s

                                      6 confidential information, then the Party shall:

                                      7                  (1)    promptly notify in writing the Requesting Party and the Non-
                                      8            Party that some or all of the information requested is subject to a
                                      9            confidentiality agreement with a Non-Party;
                                     10                  (2)    promptly provide the Non-Party with a copy of the Stipulated
                                     11            Protective Order in this Action, the relevant discovery request(s), and a
                                     12            reasonably specific description of the information requested; and
Beverly Hills, California 90210
439 N. Canon Drive, Suite 200
JOHNSON & JOHNSON LLP




                                     13                  (3)    make the information requested available for inspection by the
                                     14            Non-Party, if requested.
                                     15            (c)   If the Non-Party fails to seek a protective order from this court within
                                     16 14 days of receiving the notice and accompanying information, the Receiving Party
                                     17 may produce the Non-Party’s confidential information responsive to the discovery

                                     18 request. If the Non-Party timely seeks a protective order, the Receiving Party shall

                                     19 not produce any information in its possession or control that is subject to the

                                     20 confidentiality agreement with the Non-Party before a determination by the court.

                                     21 Absent a court order to the contrary, the Non-Party shall bear the burden and

                                     22 expense of seeking protection in this court of its Protected Material.

                                     23

                                     24 10.        UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
                                     25            If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
                                     26 Protected Material to any person or in any circumstance not authorized under this
                                     27 Stipulated Protective Order, the Receiving Party must immediately (a) notify in

                                     28 writing the Designating Party of the unauthorized disclosures, (b) use its best efforts

                                          18914565.1
                                          208607-10012                             12                 STIPULATED PROTECTIVE ORDER
                                  Case 2:19-cv-02819-JFW-RAO Document 48 Filed 04/15/20 Page 13 of 16 Page ID #:455



                                      1 to retrieve all unauthorized copies of the Protected Material, (c) inform the person or

                                      2 persons to whom unauthorized disclosures were made of all the terms of this Order,

                                      3 and (d) request such person or persons to execute the “Acknowledgment and

                                      4 Agreement to Be Bound” that is attached hereto as Exhibit A.

                                      5

                                      6 11.        INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
                                      7            PROTECTED MATERIAL
                                      8            When a Producing Party gives notice to Receiving Parties that certain
                                      9 inadvertently produced material is subject to a claim of privilege or other protection,
                                     10 the obligations of the Receiving Parties are those set forth in Federal Rule of Civil

                                     11 Procedure 26(b)(5)(B). This provision is not intended to modify whatever procedure

                                     12 may be established in an e-discovery order that provides for production without
Beverly Hills, California 90210
439 N. Canon Drive, Suite 200
JOHNSON & JOHNSON LLP




                                     13 prior privilege review. Pursuant to Federal Rule of Evidence 502(d) and (e), insofar

                                     14 as the parties reach an agreement on the effect of disclosure of a communication or

                                     15 information covered by the attorney-client privilege or work product protection, the

                                     16 parties may incorporate their agreement in the stipulated protective order submitted
                                     17 to the court.

                                     18

                                     19 12.        MISCELLANEOUS
                                     20            12.1 Right to Further Relief. Nothing in this Order abridges the right of any
                                     21 person to seek its modification by the Court in the future.

                                     22            12.2 Right to Assert Other Objections. By stipulating to the entry of this
                                     23 Protective Order, no Party waives any right it otherwise would have to object to

                                     24 disclosing or producing any information or item on any ground not addressed in this

                                     25 Stipulated Protective Order. Similarly, no Party waives any right to object on any

                                     26            ground to use in evidence of any of the material covered by this Protective
                                     27 Order.

                                     28

                                          18914565.1
                                          208607-10012                            13                 STIPULATED PROTECTIVE ORDER
                                  Case 2:19-cv-02819-JFW-RAO Document 48 Filed 04/15/20 Page 14 of 16 Page ID #:456



                                      1            12.3 Filing Protected Material. A Party that seeks to file under seal any
                                      2 Protected Material must comply with Local Civil Rule 79-5. Protected Material may

                                      3 only be filed under seal pursuant to a court order authorizing the sealing of the

                                      4 specific Protected Material at issue. If a Party’s request to file Protected Material

                                      5            under seal is denied by the court, then the Receiving Party may file the
                                      6 information in the public record unless otherwise instructed by the court.

                                      7

                                      8 13.        FINAL DISPOSITION
                                      9            After the final disposition of this Action, as defined in paragraph 4, within 60
                                     10 days of a written request by the Designating Party, each Receiving Party must return

                                     11 all Protected Material to the Producing Party or destroy such material. As used in

                                     12 this subdivision, “all Protected Material” includes all copies, abstracts, compilations,
Beverly Hills, California 90210
439 N. Canon Drive, Suite 200
JOHNSON & JOHNSON LLP




                                     13 summaries, and any other format reproducing or capturing any of the Protected

                                     14 Material. Whether the Protected Material is returned or destroyed, the Receiving

                                     15 Party must submit a written certification to the Producing Party (and, if not the same

                                     16 person or entity, to the Designating Party) by the 60 day deadline that (1) identifies
                                     17 (by category, where appropriate) all the Protected Material that was returned or

                                     18 destroyed and (2) affirms that the Receiving Party has not retained any copies,

                                     19 abstracts, compilations, summaries or any other format reproducing or capturing any

                                     20 of the Protected Material. Notwithstanding this provision, Counsel are entitled to

                                     21 retain an archival copy of all pleadings, motion papers, trial, deposition, and hearing

                                     22 transcripts, legal memoranda, correspondence, deposition and trial exhibits, expert

                                     23 reports, attorney work product, and consultant and expert work product, even if such

                                     24 materials contain Protected Material. Any such archival copies that contain or

                                     25 constitute Protected Material remain subject to this Protective Order as set forth in

                                     26 Section 4 (DURATION).
                                     27

                                     28

                                          18914565.1
                                          208607-10012                             14                 STIPULATED PROTECTIVE ORDER
                                  Case 2:19-cv-02819-JFW-RAO Document 48 Filed 04/15/20 Page 15 of 16 Page ID #:457



                                      1 14.        VIOLATION
                                      2            Any violation of this Order may be punished by appropriate measures
                                      3 including, without limitation, contempt proceedings and/or monetary sanctions.

                                      4

                                      5 IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.

                                      6

                                      7 Dated: April 13, 2020

                                      8

                                      9    /s/ Daniel B. Lifschitz
                                     10 Attorneys for Plaintiff

                                     11

                                     12 Dated: April 13, 2020
Beverly Hills, California 90210
439 N. Canon Drive, Suite 200
JOHNSON & JOHNSON LLP




                                     13

                                     14    /s/ Donald A. Miller
                                     15 Attorneys for Defendants

                                     16
                                     17 FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.

                                     18

                                     19
                                                 April 15, 2020
                                     20 DATED: ______________________

                                     21

                                     22                                          _____________________________________
                                     23                                          HON. ROZELLA A. OLIVER
                                                                                 UNITED STATES MAGISTRATE JUDGE
                                     24

                                     25

                                     26
                                     27

                                     28

                                          18914565.1
                                          208607-10012                           15               STIPULATED PROTECTIVE ORDER
                                  Case 2:19-cv-02819-JFW-RAO Document 48 Filed 04/15/20 Page 16 of 16 Page ID #:458



                                      1                                       EXHIBIT A
                                      2                  ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
                                      3

                                      4            I, ___________________________ [print or type full name], of
                                      5 ________________________________ [print or type full address], declare under

                                      6 penalty of perjury that I have read in its entirety and understand the Stipulated

                                      7 Protective Order that was issued by the United States District Court for the Central

                                      8 District of California on ______________ [date] in the case of Kenny Nolan v.

                                      9 Sony/ATV Music Publishing LLC, et al., Central District of California Case No. 19-
                                     10 cv-02819 JFW (RAOx).]. I agree to comply with and to be bound by all the terms of

                                     11 this Stipulated Protective Order and I understand and acknowledge that failure to so

                                     12 comply could expose me to sanctions and punishment in the nature of contempt. I
Beverly Hills, California 90210
439 N. Canon Drive, Suite 200
JOHNSON & JOHNSON LLP




                                     13 solemnly promise that I will not disclose in any manner any information or item that

                                     14 is subject to this Stipulated Protective Order to any person or entity except in strict

                                     15 compliance with the provisions of this Order. I further agree to submit to the

                                     16 jurisdiction of the United States District Court for the Central District of California
                                     17 for enforcing the terms of this Stipulated Protective Order, even if such enforcement

                                     18 proceedings occur after termination of this action. I hereby appoint _____________

                                     19 _________________ [print or type full name] of ____________________________

                                     20 ________________ [print or type full address and telephone number] as my

                                     21 California agent for service of process in connection with this action or any

                                     22 proceedings related to enforcement of this Stipulated Protective Order.

                                     23

                                     24 Date: __________________________________________

                                     25 City and State where sworn and signed: ___________________________________

                                     26 Printed name: __________________________________________
                                     27 Signature: __________________________________________

                                     28

                                          18914565.1
                                          208607-10012                          16                 STIPULATED PROTECTIVE ORDER
